Citation Nr: 0419135	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  02-14 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for ulcerative 
colitis, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
based on  individual unemployability.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from July 1988 
to July 1992.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected ulcerative colitis.  He also claims 
entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   

Review of the claims file reveals that the veteran has not 
received the required notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to his claim for 
TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  This must be done.  

In February 2002, a VA examination of the veteran was 
conducted with respect to his claim for an increased rating 
for his service-connected ulcerative colitis.  The examiner 
indicated that there were VA medical treatment records 
related to treatment of the veteran's condition which were 
not of record.  The examiner indicated that the printed 
computer summaries of the records were attached loosely in 
the claims folder.  However, review of the claims file does 
not reveal that these records are present.  The RO should 
obtain complete copies of the veteran's VA medical treatment 
records.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The case is remanded to the RO for the following development:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with respect 
to the claim for TDIU.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The veteran should be asked to 
provide information with respect to his 
current employment status.  

3.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his 
service-connected disabilities since 
2001.  He should be asked to specifically 
indicate at which VA medical facility he 
receives treatment for his ulcerative 
colitis.  After securing the proper 
authorizations where necessary, the RO 
should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  The Board 
is particularly interested in obtaining 
all records and reports of any VA 
treatment from VA facilities in Columbia 
and Kansas City.  All information 
obtained should be made part of the file.  

4.  Based on any response from the 
veteran and any information developed in 
response to the above actions, if the RO 
determines that additional VA medical 
examination is required to obtain the 
medical evidence necessary to adjudicate 
the veteran's claims, then the 
appropriate VA examination(s) should be 
ordered.  

5.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


